Lewis, J.
Two rival Republican county conventions were held in Seneca •county in the year 1891. Por the purpose of identification, one of the conventions is designated in the record as the “Mongin Convention,” and the •other as the “Patterson Convention.” Each convention claimed to be genuine, and regularly organized. Each put in nomination candidates for county officers to be voted for by the electors of Seneca county at the general election in November, 1891, and each convention caused to be filed with the clerk of Seneca county a certificate of the nomination of its candidates in due form, as required by section 4 of said act. The county clerk received and filed both certificates. Objections were duly filed to both, and after due notice to the respective candidates the objections were investigated by the county clerk, and he decided in favor of the certificate of the Mongin convention. An application was thereupon made by the nominees of the Patterson convention to Justice William H. Adams, of the supreme court, for an order directing the clerk to print upon the official ballots the names of the nominees of the Patterson convention, and, after hearing the parties interested, Justice Adams made the order appealed from, directing the clerk to print on the official ballots the names of the nominees of the Patterson convention. The clerk -complied with the order. The election took place, and thereafter and on the 28th day of November, 1891, at a special term of the supreme court, upon motion of Duncan McArthur, who claimed to be one of the members of the Republican county committee of Seneca county, by appointment of the Mon-gin convention, an order was made that he be substituted in the above-entitied matter in the place of Edward Nugent, county clerk of Seneca county, for the purposes of an appeal, and to the end that his interests and that of his ■colleagues in the Republican county committee be protected; and he thereupon brought this appeal.
Is the order appealable? The county clerk primarily hears, investigates, and decides upon the validity of the objections, and, unless an order shall be made in the matter by a justice of the supreme court, or a court of competent jurisdiction, the county clerk’s decision is final. Any party interested can apply to a justice of the supreme court to investigate and decide between the contending candidates. If the decision of the county clerk, who presumably, as a rule, is not a lawyer, is to be final, there would seem to be no good reason why the decision of the question by a competent court or a justice of the supreme court should not also be final. The exigencies of the case must always prevent much delay in the investigation and decision of the question. Conventions are usually held but a few days prior to the day of election. In this case the conventions met on the 12th of October; certificates were filed the next day; the election occurred November 3d. The certificate of nomi*527■nations is required to be filed with the county clerk not more than 30 nor less than 20 days before the election. A list of the certified names must be published at least six days before election, and sample copies of the ballots must be prepared and ready for public inspection seven days before election. So that the time within which these questions may be investigated and decided is brief, and the proceedings must necessarily be summary. We think it must be held that the act does not contemplate that an appeal can be taken from the order of the judge. But if the order should be held to be appeal-able the appeal must be taken by a party who has some right to be protected, or some wrong to be redressed Or prevented. A party aggrieved may appeal. Section 1294 of the Code. A person aggrieved, who is not a party, but is entitled by law to be substituted, may make application for an order that he be substituted in place of the party. Mr. McArthur was not one of the nominated candidates. He had no interest in the question that was not common to all the electors of the county of Seneca. He is not, within the meaning of the Code, an aggrieved or interested party. It is suggested in the brief of the appellant’s counsel that the decision of Justice Adams may affect the question as to the personnel of the county committee of Seneca county for the year 1892. If so, that would not seem to furnisli any reason for his interference in this proceeding. But it is not apparent how or in what manner the decision can have that effect. Each of the rival conventions appointed a -county committee for the ensuing year, and it is altogether likely a contest will arise as to which one is the genuine committee; but that question was not involved in the investigation before Justice Adams, and cannot be determined here; for if it be held that Mr. McArthur can represent his committee upon this appeal, concededly the Patterson committee is not represented in this proceeding, and hence would not be bound by our decision. We are of the opinion that Justice Adams’ order was not appealable, and we are also of the opinion that Mr. McArthur has no interest in the question involved, and had no right to bring this appeal. When the order was obeyed by the county clerk it had accomplished its mission. Its reversal now would affect neither the election nor the candidates of either convention. This appeal presents simply an abstract question. Appeals are not allowed to settle questions of that character. They are entertained to correct errors injuriously affecting the right of some party to the litigation. Bryant v. Thompson, 128 N. Y. 433, 28 N. E. Rep. 522. Courts will not decide mere abstract questions, from the determination of which no practical result can follow. People v. Common Council of Troy, 82 N. Y. 575. It is not the province of courts to decide abstract questions of law, disconnected from the granting of actual relief. Grow v. Garlock, 29 Hun, 598. An appeal from an order denying a, mandamus to compel the board of estimate and apportionment to make a final estimate in a certain manner of the amount required to pay certain expenses for a year, which expires before the record is brought before the gen-eral term for review, will be dismissed. So held in People v. Grace, (Sup.) 1 N. Y. Supp. 661; People v. Board of Canvassers, (Sup.) 2 N. Y. Supp. 561. See, also, People v. Squire, 110 N. Y. 666, 18 N. E. Rep. 362; Ross v. Wigg, 100 N. Y. 243, 3 N. E. Rep. 180. yotwitlistanding our impressions that the appeal must be dismissed, we have examined the merits of the case, .and we find no reason to disturb the decision of Justice Adams upon the merits. The affidavits read upon the application for the order and printed in the record disclose a course of conduct at the primaries not very encouraging to the advocates of clean politics. The appeal should be dismissed, without costs to either party of the appeal. All concur.